—In a matrimonial action in which the parties were divorced by judgment entered March 28, 2000, the defendant former husband appeals from an order of the Supreme Court, Suffolk County (Baisley, J.), dated June 22, 2000, which *365denied his motion to vacate the judgment of divorce which was entered upon his default in appearing at trial.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in denying the defendant’s motion to vacate the divorce judgment which was entered upon his default is appearing at trial. “Although the courts have adopted a liberal policy with respect to vacating defaults in matrimonial actions, the defaulting party is still required to show a reasonable excuse for the default and a meritorious defense” (Baumer v Baumer, 268 AD2d 495, 496). Here, the defendant did not meet that burden (see, Molesky v Molesky, 255 AD2d 821; Matter of Male J., 214 AD2d 417). O’Brien, J. P., Altman, Goldstein and H. Miller, JJ., concur.